                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               July 08, 2019
                       FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                 HOUSTON DIVISION

CORNELIUS DESHUN LEWIS, et al.,                 §
                                                §
                      Plaintiffs,               §
                                                §
v.                                              §           CIVIL ACTION NO. H-18-311
                                                §
YOLANDA SMITH, et al.,                          §
                                                §
                      Defendants.               §

                              MEMORANDUM AND OPINION

       Cornelius Lewis, an inmate in the Texas Department of Criminal Justice, Ferguson Unit,

committed suicide in July 2016 by hanging himself in his prison cell. (Docket Entry No. 75 at 16).

His parents, Fredrick Bernard Lewis and Janice Marie Close, sued 27 state officials, alleging

violations of the Eighth and Fourteenth Amendments. In December 2018, the court dismissed the

claims against several defendants, with leave to conduct limited discovery and to replead. The

plaintiffs filed a third amended complaint, asserting claims against the University of Texas

Medical Branch, known as “UTMB”; Doctors Owen J. Murray and Lannette Linthicum;

Registered Nurse Virginia Lovell; Licensed Professional Counselor Sheri Nichols-Woodward; and

Licensed Vocational Nurses Michael W. Utley, Nicole M. Bertram, and Melissa A. Harris.

(Docket Entry No. 97). Nurses Bertram and Harris have separately moved to dismiss the

complaint, the plaintiffs responded, and the parties replied and surreplied. (Docket Entry Nos.

101, 109, 112, 115, 117, 120). The court heard oral argument in May 2019.

       After a careful review of the pleadings; the motions, responses, reply, and surreply; the

record; counsels’ arguments; and the applicable law, Nurse Bertram’s and Harris’s motions to
dismiss are granted, with prejudice and without leave to amend. The reasons are explained in

detail below.

I.     Background

       This case’s allegations were detailed in the court’s December 2018 Memorandum Opinion

and Order. (Docket Entry No. 84). The court focuses here on the allegations related to Nurses

Bertram and Harris. In 2014, Lewis was convicted of robbery and unlawfully carrying a weapon,

and a Texas court sentenced him to three years in prison. (Docket Entry No. 97 at 8). After his

sentencing, Lewis went to a Texas Department of Criminal Justice, or “TDCJ”, intake center,

where he received two medical screens. (Id. at 8–9). The first medical screen found that Lewis

had been taking anti-depressant, anti-anxiety, and anti-psychotic medications during his time at

the county jail. (Id. at 9). The medical examiners discontinued these medications and prescribed

him Sertraline and Risperidone for 30 days. (Id.). In the second medical screen, Lewis informed

the examiners that he “suffered from mental illness and was taking medication.” (Id.).

       Lewis was transferred to the TDCJ’s Hodge Unit for the developmentally disabled

following his medical screens.     (Id.).   During his time at the Hodge Unit, Lewis became

increasingly “aggressive” and acted “strangely.” (Id.). Lewis met with Efraim Reese, a licensed

professional counselor, who “noted that [Lewis] denied any problems, but that his behavior

declined rapidly during the interview.”      (Id. at 9–10).   Lewis was not admitted into the

developmentally disabled program. Lewis returned to the intake center in June 2015. Frances

McGinnis, a clinical nurse specialist at the intake center, met with Lewis and extended his

Sertraline and Risperidone prescriptions. (Id. at 10).

       Lewis was transferred to another prison in mid-June, and then to the Jim Ferguson Unit on

July 23, 2015. (Id.). Lewis had a mental-health screen the day after his arrival at the Ferguson



                                                 2
Unit, flagging him as an individual with “a serious mental disorder, depressive disorders with

psychosis, psychosis disorders, . . . organic brain syndrome,” and possibly having a

“schizoaffective disorder or schizophrenia.” (Id. at 11). Lewis had a psychological evaluation on

July 27, 2015, and the examiner found that Lewis was “refusing his medication” and his

“medication compliance rate . . . was under 50%.” (Id.). In August, a case manager noted that

Lewis “was not taking his meds because of their [e]ffect” and kept him under mental-health

“monitoring.” (Id.). On August 27, Lewis cut his finger with a razor, and then, on August 31, he

fought with another inmate and suffered minor injuries. (Id. at 13).

       On September 3, 2015, Lewis had a teleconference with John Q. Wang, a physician’s

assistant, for a psychological evaluation and an individualized treatment plan. (Id. at 12). Lewis

told Wang of a “prior hanging incident and previous free world psych hospital stays.” (Id.). Wang

noted Lewis’s “erratic behavior, poor ability to comprehend[,] and anxiety.” (Id.). Wang

diagnosed Lewis with anxiety disorder, ruling out other conditions. (Id.). Wang set Lewis’s status

as “psychiatric-non-serious depressive disorder, temporary,” and prescribed Lewis Citalopram

instead of the Risperidone and Sertraline. (Id.).

       In early October, Lewis met with Sheri Nichols-Woodward, a licensed professional

counselor, after Lewis submitted a grievance stating that he wanted to kill himself. (Id. at 13–14).

Lewis told Nichols-Woodward that he had been “hearing voices.” (Id. at 14). Nichols-Woodward

noted that Lewis’s “medical compliance was now 75%” and that Lewis had “no current mental

health needs.” (Id.).

       A few months later, on December 7, Lewis asked to see Nichols-Woodward again.

Nichols-Woodward met with Lewis on December 10, finding that “he had no current mental

healthcare needs.” (Id.). On December 12, Lewis filed a complaint that he had not received his



                                                    3
prescribed medication. (Id.). The next week, Lewis was treated for a suspected self-inflicted cut

on his left arm. (Id.). Nichols-Woodward saw Lewis again on December 23, 2015.

       Lewis asked to see Nichols-Woodward many times between January and March 2016,

seeking help, expressing concerns for his safety, and worrying that “everyone on his [U]nit was

trying to hurt him.” (Id. at 13–15). Nichols-Woodward tracked Lewis’s medication compliance;

stated that he was in an “offender protection investigation”; and noted that while Lewis had

“thoughts of self-injury,” he “denied plans” to harm himself. (Id.). Nichols-Woodward concluded

that Lewis had “no current mental health needs.” (Id.).

       On March 10, 2016, Lewis had a mental-health appointment with Wang by teleconference.

Wang stated that Lewis’s “anxiety was in remission and that [Lewis] stated he had no mood issues

and no longer needs meds.” (Id. at 16). Based on Lewis’s representations, Wang “stopped all

[Lewis’s] medications and psych[ological] services.” (Id.). Three days later, Lewis complained

that he had trouble with his medication and wanted to try Zoloft. (Id.). Lewis was told that “he

wouldn’t get any more medication.” (Id.). Lewis met with two more mental-health professionals

in March, seeking medications “to calm him down,” but they told him that his prescriptions had

been stopped. (Id.).

       In late April, security staff and Nichols-Woodward referred Lewis to crisis management

after he had been treated for self-mutilation and had said that “[I] seriously needed help, that I’ve

been cutting myself and trying to hang myself. I need help.” (Id. at 16–17). Because crisis

management had no space for Lewis, he was instead placed under “constant direct observation.”

(Id. at 17). A few days later, on May 2, 2016, Lewis stated that he “needed help” because he was

“cutting himself, hanging himself, and eating off the ground.” (Id.). Lewis met with Nichols-




                                                 4
Woodward that day, but he denied that he needed help or had injured himself. (Id.). Nichols-

Woodward found that Lewis was not a suicide risk. (Id.).

        Between May and June 2016, Lewis met with Nichols-Woodward a number of times. In

late May, after a session with Lewis, Nichols-Woodward opined that Lewis had been “faking a

psychotic episode.” (Id.). On June 6, Lewis went to see Nichols-Woodward after making threats

to hurt himself. (Id.). Lewis denied attempting to hurt himself, but he requested to be put back on

medication, and Nichols-Woodward scheduled Lewis for a mental-health appointment with Wang.

(Id.). On June 11, before his appointment, Lewis was found with the letter “X” carved into his

torso and arms after an alleged fight with his cellmate. (Id. at 17–18).

        Lewis had a teleconference appointment with Wang on June 16, 2016. (Id. at 18). Wang

diagnosed Lewis with “Anxiety Disorder/Impulse Control Disorder” and prescribed Divalproex, a

medication used to treat manic bipolar disorder. (Id.). Lewis met with Nichols-Woodward and

another mental-health professional several times between June and July 2016, and he at least once

complained that he had not received his Divalproex as prescribed. (Id. at 18–19). On July 31,

around 12:35 p.m., Lewis was found dead in his cell. He had used a bedsheet to hang himself.

(Id. at 19).

        Lewis’s parents sued a number of TDCJ and UTMB employees, including Nurses Bertram

and Harris. (Id. at 24–28). The plaintiffs’ third amended complaint asserts that Nurses Bertram

and Harris were deliberately indifferent to Lewis’s serious medical needs, in violation of his

constitutional rights, by failing to give Lewis his prescribed medications, by failing to correct the

Ferguson Unit’s inconsistency in administering his medication, and by failing to alert mental-

health professionals that Lewis was not receiving his medication as prescribed. (Id.). The

plaintiffs allege that Nurses Bertram and Harris should have known that Lewis presented a



                                                 5
substantial risk of harming himself when he did not take his medication as prescribed because of

his history of self-harm and violence when unmedicated. (Id.).

       The plaintiffs’ allegations focus on how often Lewis received his prescribed medications,

making his medication records especially important. The plaintiffs attached Lewis’s “Patient

Medication Compliance Report” to the second amended complaint, which may be considered

because it is central to and referenced in the third amended complaint. Brand Coupon Network,

L.L.C. v. Catalina Mktg. Corp., 748 F.3d 631, 634 (5th Cir. 2014). The Compliance Report shows

that McGinnis prescribed Sertraline and Risperidone on June 11, 2015, and cancelled those

prescriptions on September 3, 2015. (Docket Entry No. 75-2 at 3, 6). The Compliance Report

supports an inference that Lewis was not given Sertraline or Risperidone at the Ferguson Unit

between July 23 and August 27, and then from August 29 to 31, 2015, a 38-day lapse. (Id.).

       Wang prescribed Citalopram on September 3, 2015, and stopped the prescription on March

14, 2016. (Id. at 7). The Compliance Report supports an inference that Lewis was not given

Citalopram on 42 of the 193 days it was prescribed. (Id. at 7–14). Lewis properly received

Citalopram 78% of the time. The dates that Lewis did not receive Citalopram were:

   •   September 30, 2015
   •   October 1, 3, 5, 7–8, 24, 2015
   •   November 15, 20, 27, 30, 2015
   •   December 2–14, 19–20, 23, 26, 29, 2015
   •   January 18, 24, 25, 29, 30, 2016
   •   February 3, 12, 13, 19, 23, 26, 2016
   •   March 1, 5, 2016

(Id.). The Compliance Report shows that Lewis refused Citalopram on October 30, November 29,

and December 1, 2015. (Id. at 8–9).

       Wang prescribed Divalproex on June 16, 2016, at 9:42 a.m. (Id. at 16). The Compliance

Report supports a plausible inference that Lewis was not given his Divalproex on 9 out of the 44


                                               6
days it was prescribed, including the two days before his suicide. (Id. at 15–16). He received

Divalproex as prescribed 80% of the time. The dates that Lewis did not receive Divalproex were

June 16, 17, 25, 2016; and July 1, 9, 25, 26, 29–30, 2016. (Id.). Lewis was found dead on July

31, 2016. (Docket Entry No. 97 at 19).

       Bertram and Harris were licensed nurses who worked in the Jim Ferguson Unit as

employees of the UTMB. (Id. at 5). Under UTMB policy, the plaintiffs allege, the Nurses had to

monitor Lewis during their shifts and administer his prescribed medication. (Id. at 25). The

plaintiffs assert that Nurses Bertram and Harris deprived Lewis of his constitutional rights to

treatment for serious medical conditions and to be free from cruel and usual punishment, under the

Eight and Fourteenth Amendments, by failing to ensure that Lewis received his prescribed

medication, by failing to record whether his medication was administered, and by failing to alert a

mental-health professional that Lewis had not been receiving his prescribed medication. (Id. at

24–25). According to the third amended complaint, Nurse Bertram failed to give Lewis his

prescribed medication on July 9–10, 13–14, and 18, 2016, and Nurse Harris failed to do so on July

12, 15, and 20, 2016. (Id. at 25).

       The plaintiffs allege that Nurses Bertram and Harris “were more than negligent” based on

Lewis’s “continued medical issues (including his documented and diagnosed medical illness), his

previous medical history, and his prior history of harming himself or other[s] when not properly

medicated.” (Id. at 26). The plaintiffs allege that Nurses Bertram and Harris “were acutely aware

of the miserable compliance rate of giving [Lewis] his medication,” because any nurse

administering medication had to “check the patient’s electronic [Medical Administration Record]

for the last [dose] given, before the next dose,” and because Lewis’s medications came in “blister-

pak form specifically labelled for [Lewis].” (Id. at 27). They also allege that, “[o]n each day that



                                                 7
a nurse gave [Lewis] his medication, the previously ungiven medication would be obvious both

visibly and in the [Medical Administration Record].” (Id.). According to the plaintiffs, “when

[Nurse] Harris gave [Lewis] his medication on July 11th, she knew he had not received his

medication on July 9th or 10th,” and “[w]hen [Nurse] Bertram gave [Lewis] his medication on

July 22nd, she knew he had not been given his medication for the last 10 days.” (Id.).

       Nurses Bertram and Harris separately moved to dismiss the third amended complaint.

(Docket Entry Nos. 101, 109). They argue that the third amended complaint does not allege facts

that create a plausible inference that either of them acted with deliberate indifference, necessary

for Eighth or Fourteenth Amendment violations, and that they are entitled to qualified immunity.

(Docket Entry No. 101 at 4–7; Docket Entry No. 109 at 10–13).

       The plaintiffs respond that Nurses Bertram and Harris were “subjectively aware that

[Lewis] was not being given his medications based on the administered medications in his blister-

pak and his [M]edication [A]dministration [R]ecord, which [Nurses] Bertram [and Harris were]

required to review prior to giving [Lewis] his medications.” (Docket Entry No. 112 at 13–14;

Docket Entry No. 115 at 13). According to the plaintiffs, these allegations support a plausible

inference that Nurses Bertram and Harris knew of Lewis’s serious medical condition and were

aware that he had not been receiving his medication as prescribed. (Docket Entry No. 112 at 13–

15; Docket Entry No. 115 at 13–14). The plaintiffs also argue that Nurses Bertram and Harris are

not entitled to qualified immunity because failing to give an inmate his prescribed medications is

“objectively unreasonable considering clearly established law.”     (Docket Entry No. 112 at 18;

Docket Entry No. 115 at 18). Nurse Bertram replied, and the plaintiffs surreplied. (Docket Entry

Nos. 117, 120).

       The parties’ arguments are considered below.



                                                8
II.    The Applicable Legal Standards

       A.      Rule 12(b)(6)

       Rule 12(b)(6) allows dismissal if a plaintiff fails “to state a claim upon which relief can be

granted.” FED. R. CIV. P. 12(b)(6). Rule 12(b)(6) must be read in conjunction with Rule 8(a),

which requires “a short and plain statement of the claim showing that the pleader is entitled to

relief.” FED. R. CIV. P. 8(a)(2). A complaint must contain “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Rule 8 “does

not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation.”        Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Twombly, 550 U.S. at 555). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is not akin

to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has

acted unlawfully.” Id. (quoting Twombly, 550, U.S. at 556).

       To withstand a Rule 12(b)(6) motion, a “complaint must allege ‘more than labels and

conclusions,’” and “a formulaic recitation of the elements of a cause of action will not do.” Norris

v. Hearst Tr., 500 F.3d 454, 464 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “Nor does

a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’”

Iqbal, 556 U.S. at 678 (alteration in original) (quoting Twombly, 550 U.S. at 557). “[A] complaint

‘does not need detailed factual allegations,’ but must provide the plaintiff’s grounds for entitlement

to relief—including factual allegations that when assumed to be true ‘raise a right to relief above

the speculative level.’” Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Twombly,



                                                  9
550 U.S. at 555). “Conversely, when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief, this basic deficiency should be exposed at the point of minimum

expenditure of time and money by the parties and the court.” Id. (quoting Twombly, 550 U.S. at

558) (internal quotation marks and alteration omitted).

       When a plaintiff’s complaint fails to state a claim, the court should generally give the

plaintiff a chance to amend under Rule 15(a) before dismissing the action with prejudice, unless

doing so would be futile. See Carroll v. Fort James Corp., 470 F.3d 1171, 1175 (5th Cir. 2006)

(Rule 15(a) “evinces a bias in favor of granting leave to amend”); Great Plains Tr. Co. v. Morgan

Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002) (“[D]istrict courts often afford

plaintiffs at least one opportunity to cure pleading deficiencies before dismissing a case, unless it

is clear that the defects are incurable or the plaintiffs advise the court that they are unwilling or

unable to amend in a manner that will avoid dismissal.”). A court may deny a motion to amend

for futility if an amended complaint would not state a claim on which relief could be granted.

Villarreal v. Wells Fargo Bank, N.A., 814 F.3d 763, 766 (5th Cir. 2016) (citing Stripling v. Jordan

Prods. Co., LLC, 234 F.3d 863, 873 (5th Cir. 2000). The decision to grant or deny leave to amend

“is entrusted to the sound discretion of the district court.” Persuasive Software Inc. v. Lexware

GMBH & Co., 688 F.3d 214, 232 (5th Cir. 2012).

       B.      Qualified Immunity

       Qualified immunity protects government officials, including prison officials, “from

liability for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Osborne v. Harris Cty.,

97 F. Supp. 3d 911, 923 (S.D. Tex. 2015) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)). “A plaintiff seeking to overcome qualified immunity must show: ‘(1) that the official



                                                 10
violated a statutory or constitutional right, and (2) that the right was clearly established at the time

of the challenged conduct.’” Cass v. City of Abilene, 814 F.3d 721, 728 (5th Cir. 2016) (quoting

Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)). If the plaintiff fails to show that the official’s

conduct violated an established constitutional right, the inquiry ends, and that official is immune

from liability. Mace v. City of Palestine, 333 F.3d 621, 623 (5th Cir. 2003). “A court has

discretion to decide which prong to consider first.” Whitley v. Hanna, 726 F.3d 631, 638 (5th

Cir. 2013) (citing Pearson v. Callahan, 555 U.S. 223, 236 (2009)). The plaintiff has the burden

of overcoming the qualified-immunity defense. Bennett v. City of Grand Prairie, 883 F.2d 400,

408 (5th Cir. 1989).

        “The relevant, dispositive inquiry in determining whether a right is clearly established is

whether it would be clear to a reasonable [official] that his conduct was unlawful in the situation

he confronted.” Lytle v. Bexar Cty., 560 F.3d 404, 410 (5th Cir. 2009) (quotation omitted). “When

considering a defendant’s entitlement to qualified immunity, [a court] must ask whether the law

so clearly and unambiguously prohibited his conduct that ‘every reasonable official would

understand that what he is doing violates the law.’” Morgan v. Swanson, 659 F.3d 359, 371–72

(5th Cir. 2011) (en banc) (alteration omitted) (quoting al-Kidd, 563 U.S. at 739–42). “To answer

that question in the affirmative, [the court] must be able to point to controlling authority—or a

‘robust consensus of persuasive authority’—that defines the contours of the right in question with

a high degree of particularity.” Id. (quoting al-Kidd, 563 U.S. at 741–42). “The unlawfulness of

the defendant’s action must have been readily apparent from sufficiently similar situations, but it

is not necessary that the defendant’s exact act have been illegal.” Brown v. Callahan, 623 F.3d

249, 253 (5th Cir. 2010) (citing Brown v. Miller, 519 F.3d 231, 236–37 (5th Cir. 2008)).




                                                  11
III.   Analysis

       Before addressing whether the asserted constitutional rights are clearly established, the

court examines whether the plaintiffs have alleged plausible Eighth or Fourteenth Amendment

violations. In the prison context, “[i]t is the Eighth Amendment that is relevant to claims of the

denial of medical care.” Carlucci v. Chapa, 884 F.3d 534, 540 (5th Cir. 2018). “[T]he Due Process

Clause affords no greater protection than does the Cruel and Unusual Punishments Clause.” Id.

(alteration omitted) (quoting Whitley v. Albers, 475 U.S. 312, 327 (1986)).

       “The denial or delay of treatment for serious medical needs violates the Eighth

Amendment, which prohibits cruel and unusual punishment.” Id. at 538; Estelle v. Gamble, 429

U.S. 97, 104 (1976). “To show a violation of the Eighth Amendment, the plaintiff must prove: (1)

‘objective exposure to a substantial risk of serious harm’; and (2) ‘that prison officials acted or

failed to act with deliberate indifference to that risk.’” Carlucci, 884 F.3d at 538 (quoting Gobert

v. Caldwell, 463 F.3d 339, 345–46 (5th Cir. 2006)). A prison official violates the Eighth

Amendment by “deliberate indifference to a prisoner’s serious medical needs, which equates to

the ‘unnecessary and wanton infliction of pain.’” Id. (quoting Gregg v. Georgia, 428 U.S. 153,

173 (1976)). A serious medical condition is “one for which treatment has been recommended or

for which the need is so apparent that even laymen would recognize that care is required.” Id.

(quoting Gobert, 43 F.3d at 345 n.12). The test is “medical necessity,” not “desirability.” Id.

(quoting Woodall v. Foti, 648 F.2d 268, 272 (5th Cir. Unit A 1981)).

       Deliberate indifference is “a stringent standard of fault, requiring proof that a municipal

actor disregarded a known or obvious consequence of his action.” Brown v. Callahan, 623 F.3d

249, 255 (5th Cir. 2010) (quoting Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 410



                                                12
(1997)). It requires the actor to have “a subjectively culpable state of mind.” Arenas v. Calhoun,

922 F.3d 616, 620 (5th Cir. 2019) (quoting Farmer v. Brennan, 511 U.S. 825, 846 n.9 (1994)). “A

prison official displays deliberate indifference only if he (1) ‘knows that inmates face a substantial

risk of serious bodily harm’ and (2) ‘disregards that risk by failing to take reasonable measures to

abate it.’” Id. (quoting Gobert, 463 F.3d at 346). “Medical treatment that is merely unsuccessful

or negligent does not constitute deliberate indifference, ‘nor does a prisoner’s disagreement with

his medical treatment, absent exceptional circumstances.’” Id. (quoting Gobert, 463 F.3d at 346).

Deliberate indifference is “an extremely high standard to meet.” Arenas, 922 F.3d at 620 (quoting

Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001)).

       The plaintiffs argue that the allegations support a plausible inference of deliberate

indifference because they pleaded that Nurses Bertram and Harris “had full knowledge of

[Lewis’s] history of serious medical/mental health needs and his history of hurting himself or

others when he was not provided his prescribed mental health medications.” (Docket Entry No.

112 at 14; see Docket Entry No. 115 at 13). The third amended complaint alleges that Nurses

Bertram and Harris each failed to give Lewis his prescribed medication between 3 and 5 times in

the month before his suicide on July 31, 2016. (Docket Entry No. 97 at 25–26). It alleges that the

nurses “were more than negligent” in failing to do so given Lewis’s “continued medical issues

. . . , his previous medical history, and his prior history of harming himself or other[s] when not

properly medicated.” (Id. at 26). The Nurses allegedly “had full knowledge of [Lewis’s] prior

medical history and his medication requirements” because UTMB policy required them to check

his “last [dose] given, before giving the next dose,” and because Lewis’s medication came “in

blister-pak form specifically labelled for [him].” (Id. at 27–28).




                                                 13
       To have acted with deliberate indifference, the nurses must have been “aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and [they] must

also [have] draw[n] the inference.” Farmer, 511 U.S. at 837; cf. Arenas, 922 F.3d at 621 (“Suicide

is an objectively serious harm implicating the state’s duty to provide adequate medical care.”).

The allegations must support a plausible inference that the nurses had actual, subjective awareness

of a substantial risk of serious harm. See Farmer, 511 U.S. at 884; Arenas, 922 F.3d at 620.

       The conclusory allegations that Nurses Bertram and Harris “knew” Lewis had not received

his medication and “had full knowledge” of his medical history and medication requirements are

not entitled to an assumption of truth, even on a motion to dismiss. (Docket Entry No. 97 at 27);

see Iqbal, 556 U.S. at 681 (“These bare assertions . . . amount to nothing more than a ‘formulaic

recitation of the elements’ of a constitutional . . . claim.” (quoting Twombly, 550 U.S. at 555)).

       The plaintiffs’ other allegations, at most, show that Nurses Bertram and Harris were

negligent in following UTMB policies and failing to administer Lewis’s medication as prescribed.

The third amended complaint alleges that the nurses had access to Lewis’s Medication

Administration Records and had to check them before giving Lewis medication. (Docket Entry

No. 97 at 27). These allegations do not support a plausible inference that Nurses Bertram and

Harris actually reviewed the Records, gained subjective knowledge of Lewis’s medication and

medical history, drew the inference before his suicide that Lewis was a suicide risk, and then

disregarded that risk. See Farmer, 511 U.S. at 837. While the allegations support an inference

that Nurses Bertram and Harris were negligent in performing their duties, “acts of negligence, or

medical malpractice[,] do not constitute deliberate indifference.” Gobert, 463 F.3d at 346; see

also Brown v. Bolin, 500 F. App’x 309, 315 (5th Cir. 2012) (“Negligence or even gross negligence

is not enough.”). Because the third amended complaint does not support a plausible inference that



                                                 14
Nurses Bertram and Harris “were aware of a substantial and significant risk that [Lewis] might kill

[himself],” the plaintiffs have failed to state Eighth or Fourteenth Amendment claims against them.

Jacobs v. W. Feliciana Sheriff’s Dep’t, 228 F.3d 388, 395 (5th Cir. 2000). These claims must be

dismissed.

IV.    Conclusion

       The third amended complaint fails to allege facts supporting a plausible inference that

either Bertram or Harris was deliberately indifferent to Lewis’s serious medical needs. Nurse

Bertram’s and Harris’s motions to dismiss are granted, (Docket Entry Nos. 101, 109), with

prejudice and without leave to amend, because the plaintiffs have had three tries at amending the

complaint and a fourth would be futile.

               SIGNED on July 8, 2019, at Houston, Texas.


                                             _______________________________________
                                                          Lee H. Rosenthal
                                                   Chief United States District Judge




                                                15
